ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1 and 6-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to an intravenous fluid bag having an integrated valve, as well as corresponding methods of using and making said bag.  The bag comprises a primary chamber for retaining a liquid and a valve in communication with the primary chamber, the valve including a housing, a spike element, and a seal, with the housing surrounding the seal, which surrounds the spike element, wherein, the spike element has an outer surface, a first end culminating in a tip, a second end having an inner conduit, and one or more through holes between the tip and the second end in fluid communication with the inner conduit forming part of a continuous liquid passageway in fluid communication with the primary chamber, the second end being disposed closer to the primary chamber than the tip.
Specifically, the valve is connected to the bag via a plastic sleeve that is heat shrunk over the outer surface of the spike element, the plastic sleeve holding the valve in place and forming a liquid-tight seal around the valve.  The prior art does not teach or suggest this limitation in combination with the other aspects of the claims. 

Smith (cited previously) reasonably suggests the use of a resealable valve with an intravenious fluid bag, as discussed in the previous office action.  However, applicant’s arguments with respect to the combination of Lopez and Smith have been found persuasive.  The combination of Lopez and Smith does not teach or suggest a plastic sleeve that is heat shrunk over the outer surface of the spike element, the plastic sleeve holding the valve in place and forming a liquid-tight seal around the valve.  Smith’s valve is welded to the bag, and it is unclear why one of ordinary skill in the art at the time of invention would have modified this sealing arrangement to comprise an outer sleeve that forms a liquid-tight seal and holds the valve in place.  
Although heat shrinking is well-known in the art of medical fluid containers, there is no teaching in the art of heat shrinking a plastic sleeve over an outer surface of a spike element of a valve so as to hold the valve in place and form a liquid-tight seal around the valve as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781